Citation Nr: 1412112	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-36 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left knee sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982, from September 1983 to July 1986, from March 2003 to May 2003, and from June 2007 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The agency of original jurisdiction is the RO in Atlanta, Georgia.  

A November 2008 rating decision granted service connection for the Veteran's left knee disability with a 10 percent evaluation, effective June 20, 2008, the day after the Veteran's separation from service.  In January 2009, the Veteran expressed his dissatisfaction with the 10 percent rating.  New and material evidence was added to the record within one year of the November 2008 rating decision, to include VA treatment records and an April 2009 VA examination.  Thus, the November 2008 rating decision did not become final.  See 38 C.F.R. § 3.156(b).  The Veteran's claim is therefore an initial rating claim, and the relevant temporal focus would therefore be from June 20, 2008, the day after the Veteran's separation from service, to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's January 2014 Appellate Brief.  The remainder of the documents in the Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  



FINDINGS OF FACT

1. The Veteran's left knee disability results in subjective complaints of pain, weakness, stiffness, and occasional giving way and objective evidence of limitation of motion to 135 degrees in flexion and full range of motion in extension.  

2.  The Veteran's left knee disability results in mild instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5257, 5260, 5261 (2013).  

2.  The criteria for a separate 10 percent initial rating, but no higher, is warranted for the Veteran's left knee instability.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4, 4.71, Diagnostic Codes 5257 (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 276 (2006).  

In the instant case, the Veteran's claim for a higher rating arises from an appeal of the initial assigned rating for his service-connected left knee disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in July 2008 and May 2009 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  The Board finds the VA examinations are adequate because they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complains, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran has not asserted, nor has the evidence shown, that his symptoms have materially worsened since the most recent May 2009 examination.  See 38 C.F.R. §§ 3.326, 3.327.  The Board accordingly finds that the examination reports of record are adequate to adjudicate the Veteran's claim and no further examination is necessary.  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in function loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. at 38 (quoting 38 C.F.R. § 4.40).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  In the present case, the Veteran is currently rated at 10 percent, the minimum compensable rating for his left knee.  Thus, 38 C.F.R. § 4.59 does not apply.  

The Veteran's left knee sprain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which states that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis, under Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.  

Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

In this case, the evidence of record consists of VA treatment records, VA examinations and statements from the Veteran as well as his supervisor.  A May 2008 MRI of the left knee revealed mild patellar tendinopathy.  In a June 2008 statement, the Veteran reported difficulty climbing and descending stairs as well as pain with any hard impact.  He further noted that his left knee gave him problems when sitting for an extended period of time.  VA treatment records dated July 2008 noted aching pain in the Veteran's left knee rated three out of ten.  The Veteran reported pain was relieved by heat and aggravated by walking.  An examination on that date revealed full range of motion of the left knee without edema.  

A VA examination dated July 2008 revealed a negative left knee x-ray.  The Veteran reported weakness, stiffness, giving way, lack of endurance, and fatigability.  He did not have swelling, heat, redness, locking or dislocation of the left knee.  An examination revealed locking pain.  Range of motion for the left knee was 135 degrees of flexion and extension to 0 degrees.   The examiner noted that pain began at 130 degrees of flexion.  After repetitive use, the examiner noted left knee function was limited by pain.  The examiner noted normal anterior and posterior cruciate ligaments stability test.  A medial and lateral meniscus test of the left knee was abnormal with a slight degree of severity.  The examiner noted pain upon palpation and with range of motion testing.  He noted the Veteran's left knee condition limited his ability for prolonged running and jumping.  

VA treatment records dated October 2008 noted chronic left knee pain rated 2 out of 10.  In February 2009, the Veteran reported that his knee bothered him when standing.  He noted no swelling and a constant dull ache.  An examination of the left knee revealed no edema, full range of motion without crepitus, mild tenderness to palpation along the medial joint line and pain with movement of the patella.  

The Veteran noted in January 2009 that his knee hurt every day.  In a March 2009 statement he reported that his left knee pain was worse since his initial rating and this was due to the type of physical activity he did at his job.  A March 2009 statement from the Veteran's supervisor noted that the Veteran had trouble rising from a kneeling position and that he was in obvious pain doing ordinary everyday functions.  

In April 2009, a VA examiner noted a negative left knee x-ray.  The Veteran reported pain in the left knee as well as above and below constantly and elicited by physical activity.  The Veteran reported weakness, giving way and fatigability.  He denied stiffness, swelling, heat, redness, lack of endurance, locking and dislocation.  The Veteran reported that his job required climbing and squatting usually while carrying up to fifty pounds on a daily basis.  He noted that this was difficult to accomplish.  A physical examination of the Veteran's feet revealed no signs of abnormal weight bearing.  The examiner noted that the Veteran did not require any assistive devices for ambulation.  The examiner reported left knee tenderness with crepitus and prominent left patella.  The examiner noted no signs of edema, effusion, weakness, redness, heat, guarding of movement, locking pain or genu recurvatum.  Range of motion of the left knee joint was 140 degrees of flexion and 0 degrees of extension.  The examiner reported that the Veteran's joint function was limited by pain after repetitive use though there was no additional limitation in degree.  The anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test, and medial and lateral meniscus test of the left knee were all within normal limits.  The examiner reported the Veteran's established diagnosis of left knee sprain with no change.  The examiner noted the effect of the Veteran's left knee on his usual occupation and daily activity was difficulty with climbing, squatting and carrying heavy loads.  

VA treatment records dated May 2010 reported the Veteran's intermittent left knee pain with arthralgia of the left knee listed as an active problem.  The Veteran noted that his pain was more noticeable with cold damp weather.  An examination revealed no edema, clubbing or cyanosis with full and equal pedal pulses.  Good range of motion of bilateral knees with no effusions was noted.  Assessment included stable left knee injury.  

In his August 2010 VA Form 9, the Veteran noted difficulty with bending, stooping and climbing, as required by his current job as a stock clerk.  He noted fatigue and instability in his knee at times, following prolonged activity.  He further noted his knee was weaker than prior to his injury.  

In evaluating the Veteran's left knee under Diagnostic Code 5260 based on limitation of motion, the evidence shows that the Veterans' range of motion in flexion is limited to no less than 135 degrees.  Even with consideration of pain, the evidence shows that the Veteran's range of motion in flexion is limited to no less than 130 degrees.  There is no evidence showing the Veteran's range of motion in flexion is limited to 60 degrees or less.  As such, a higher rating is not warranted under Diagnostic Code 5260. 

In addition to the foregoing, the evidence shows that the Veteran consistently demonstrated normal extension to zero degrees in his left knee.  Even considering the Veteran's complaints of pain, there is no lay or medical evidence showing the Veteran's left knee is limited to 5 degrees or more in extension to warrant a rating under Diagnostic Code 5251.  Thus, the Board finds that the preponderance of the evidence does not support a higher rating for the left knee disability manifested by limitation of flexion or extension, even taking into account the Veteran's additional functional limitation due to pain.  See 38 C.F.R. §§ 4.40, 4.45.  

The Board has also considered other potentially applicable Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping).  With respect to instability under Diagnostic Code 5257, the evidence of record shows that the Veteran reported giving way occasionally in his left knee on both the July 2008 and April 2009 VA examination.  He further noted in his August 2010 VA Form 9 that he experienced instability of the left knee occasionally, which was difficult to capture during a short examination.  The two VA examinations reported normal left knee stability tests.  

Based on this evidence, the Board finds that the Veteran's service-connected left knee disability is manifested by slight instability.  In making this determination, the Board notes the Veteran is competent to provided evidence regarding symptoms capable of lay observation, including instability of his left knee.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's reports of instability are considered credible, as his reports of giving way remained consistent throughout the evidence of record.  However, the lack of objective clinical evidence in this regard preponderates against a finding that the Veteran's left knee instability is more than mild, as moderate and severe subluxation or instability would likely result in objective evidence which would be documented on clinical examination, in addition to subjective complaints of such.  Therefore, the Board finds that a separate 10 percent rating, but no higher, is warranted for the Veteran's left knee instability under Diagnostic Code 5257. 

The evidence of record shows no ankylosis of the left knee to warrant a rating under Diagnostic Code 5256, no impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262, nor genu recurvatum to warrant a rating under Diagnostic Code 5263.  While the July 2008 VA examination revealed locking pain and a slightly abnormal medial and lateral meniscus test, the Board finds that a rating under Diagnostic Code 5258, for dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion is not warranted because the other evidence of record revealed no further objective or subjective findings.  In fact, the Veteran denied locking pain and swelling throughout the record, and no other objective evidence revealed abnormal results.  Thus, a rating under Diagnostic Code 5258 is not warranted, as one notation of "locking" pain cannot be considered frequent in light of the other evidence of record denying such a symptom.  

The preponderance of the pertinent evidence does not reflect that the Veteran has a scar or neurological impairment associated with his service-connected left knee disability.  Therefore, separate ratings cannot be assigned based upon any such symptom or disability.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left epididymitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria.  Indeed the Veteran's symptoms of instability, weakness, fatigability, and painful motion are contemplated by the disability ratings assigned herein.  There has been no showing that the Veteran's disability picture is not contemplated adequately by the rating criteria, and the rating schedule provides for a greater severity of disability than that demonstrated by the Veteran's left knee disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture, and it is unnecessary to discuss the second prong of Thun.  As such, referral for consideration of an extra-schedular rating is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record reflects that the Veteran has been employed full time as a stock clerk for the entire appeal period.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In summary, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 10 percent for service-connected left knee sprain.  However, the preponderance of the evidence supports a finding that the Veteran's service-connected left knee warrants a separate 10 percent disability rating, but no higher, based upon slight instability of the left knee.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent for left knee sprain is denied.  

A separate 10 percent disability rating for slight instability of the left knee is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


